Citation Nr: 1308234	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-37 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason of the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to August 1995 with approximately 7 years 5 months of prior active service.

This matter is on appeal from a September 2008, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

According to the evidence of record, as well as the arguments submitted by the Veteran's representative, the issue of entitlement to SMC by reason of being housebound, 38 U.S.C.A. § 1114(s), has been raised by the record.  This issue has have not been considered by the RO and is referred for appropriate action.  


FINDING OF FACT

The Veteran does not require the assistance of another person in meeting his daily needs such as dressing, food preparation, and keeping himself ordinarily clean, nor is he unable to protect himself from the hazards and dangers of his daily environment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC by reason of the need for regular aid and attendance of another person have not been met. 38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the case to the Board and which complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran has submitted statements in support of his claim.  

Additionally, a VA examination with respect to the issue on appeal was obtained in June 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SMC for Aid and Attendance

In addition to any benefits already received, a veteran may also be entitled to SMC benefits where there is an established need for regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2012).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A veteran will be considered to be in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2012). See also 38 C.F.R. § 3.351(b), (c) (2012).  The criteria to be considered in establishing a factual need for aid and attendance include: 
* the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 
* frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 
* inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 
* inability to attend to the wants of nature; or 
* incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 
See 38 C.F.R. § 3.352(a).

While it is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made, at least one must be shown.  See Turco v. Brown, 9 Vet. App. 222 (1996).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  Instead, they must be based on the actual requirement of personal assistance from others.  Id.

The Veteran is currently service connected for residuals of brain damage, to include seizure, evaluated as 60 percent disabling; posttraumatic stress disorder, evaluated as 50 percent disabling; status post cervical spine fracture, evaluated as 20 percent disabling; status post lumbar spine fracture with residuals, evaluated as 10 percent disabling; neuropathy of the left upper extremity, evaluated as 10 percent disabling; neuropathy of the right upper extremity, evaluated as 10 percent disabling; scar, status post hiatal herniorrhaphy, evaluated as noncompensable; and scalp scar, status post neurofibroma excision, evaluated as noncompensable.  The combined rating is 90 percent and entitlement to a total rating based on individual unemployability has been in effect since September 2002.

After a review of all of the evidence of record, the Board finds that SMC is not warranted.  As an initial matter, the evidence does not establish that the Veteran has a visual acuity of 5/200 or less in both eyes.  The evidence does reflect that the vision in his left eye is poor.  In fact, in June 2005, he stated that he can see "only light and dark."  However, there is no suggestion of any disorder in the right eye.  In fact, at a VA examination in June 2010, his right eye vision was 20/200.  While this is significant refractive error, it is not to the severity required under 38 C.F.R. § 3.350(b)(3).  Moreover, the evidence does not indicate that the Veteran is currently, or has ever been, a patient in a nursing home.  Therefore, SMC based on aid and attendance is not warranted on these bases.  

SMC for aid and attendance is also not warranted on a factual basis under 38 C.F.R. § 3.352(a), as the evidence does not establish that he needs the assistance of another person on a regular basis for any of his daily needs or to protect himself from hazards present in his daily environment.   First, while the evidence indicates that the Veteran uses a wheelchair in order to ambulate, he does not use any special prosthetic or orthopedic appliances.  Therefore, SMC is not warranted on this basis.  

Moreover, the evidence does not indicate that he is unable to dress himself, feed himself or tend to the "wants of nature."  For example, in April 2004, he stated that his daughters prepare meals for him, but he is still able to heat them in a microwave oven, and he is apparently able to eat his meals by himself.   In July 2004, he stated that he was unable to walk long distances before his legs give out on him.  However, he is at least somewhat mobile.  For example, he stated in May 2005 that he lives alone, and is able to transfer in and out of his wheelchair independently.  

At that same May 2005 evaluation, the Veteran stated his belief that he needs "hospice care," but was informed that he did not qualify because he did not have a terminal disease.  In March 2006, he stated that he fell the previous evening while using the bathroom.  Although he fell, the evidence does not indicate that this is a regular occurrence, and the Board may infer that he otherwise is able to use the bathroom by himself.   Notably, at an evaluation in December 2009, he was observed to be able to get on and off the examination table "readily," was able to put on his jacket without apparent difficulty, and was able to stoop greater than 90 degrees to pick up a bag.  

In addition to these outpatient treatment observations, the Veteran underwent a VA examination in June 2010 that was specifically directed toward this claim.  On that occasion, he was accompanied by his wife because he was unable to drive, and moved about in a wheelchair.  He stated that his capacity to protect himself from the hazards of daily living was "poor," as he experienced dizziness, memory loss and poor balance, and was also unable to travel outside of his home.  

He described a typical day as one where he wakes at noon, gets into his wheelchair, goes to the bathroom, takes his medications and brushes his teeth.  He eats a meal in the morning and is able to do all of this by himself, although he is unable to prepare meals.  During the day, he sits and watches television until his back hurts, and then returns to bed.  He reiterated that he can feed himself and use the bathroom facilities without help.  Notably, he also stated that he leaves his home by electric cart approximately one or two times per month to go to the store, and once a month to eat at a restaurant.  

Upon examination, he appeared well developed with no loss of strength in the arms or legs bilaterally.  He demonstrated a halting, antalgic gait aided by the use of a cane, and was able to walk only short distances.  There was "greatly decreased sensation" in both arms and hands to fine touch and pain.  He was specifically observed to not be bedridden.  

The medical evaluations and the VA examination make clear that the Veteran has significant limitation.  However, none of the requirements of 38 C.F.R. § 3.352(a) have been met.  As was noted at his VA examination, he appeared presentable and was able to keep himself clean.  Moreover, by the Veteran's own admission, he is able to feed himself and attend to the wants of nature.   It does not appear that he is unable to protect himself against the hazards of his daily environment and, although he does fall on occasion, he appears to recover from these falls readily.  Finally, as he stated, he still goes outside of the home at least occasionally.  

Therefore, based on the clinical observations of the Veteran during the course of the appeal, the evidence does not indicate that there is justification for SMC under any of the three avenues of entitlement set forth in C.F.R. §§ 3.351(b) and (c).

In considering this claim, the Board has also considered the Veteran's statements in support of his claim. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  However, he is not competent to state how his symptoms should be applied to the applicable standards set forth by VA regulations.

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant SMC for aid and attendance.  However, SMC is based on his ability to live independently as determined by the clinical evidence of record.  Therefore, the Board finds that the medical evidence, which directly addresses the criteria under which SMC is evaluated, to be more probative than the Veteran's own assessment.

In conclusion, the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person.  The Board finds that equipoise is not shown, and the benefit of the doubt rule does not apply.  Therefore, the appeal is denied.


ORDER

SMC by reason of the need for regular aid and attendance of another person is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


